Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

This communication is in response to the claim amendments in Application 16/886,256, Nimbalker et al. for “TIME DENSITY AND FREQUENCY DENSITY DETERMINATION OF PHASE TRACKING REFERENCE SIGNALS (PT-RS) IN NEW RADIO (NR) SYSTEMS”, which was filed on 05/28/2020. 
Claims 1-20 are cancelled.
Claims 21-40 are newly added and pending. 


Reasons for Allowance
Claims 21-40 are allowed; the following is an examiner’s statement of reasons for allowance:
A detailed search has been performed and no prior art has been found that solely, or in any reasonable combination, read on the claims. The closest prior art found is as follows:
With respect to independent claims 21, 28 and 33, the closest prior art consists of: YOKOMAKURA et al. (US20200008102A1); Zhong et al. (US20190356437A1); SUN et al. (US20200021470A1).

YOKOMAKURA et al. (US20200008102A1) is directed to configuring a PTRS pattern such that the time density of the PTRS is higher for a larger Modulation and Coding Scheme (MCS) scheduled for the terminal apparatus, and the frequency density of the PTRS is based on the number of resource blocks scheduled for the terminal apparatus (Abstract). Particularly, see Fig 10, paragraphs 107-114, wherein in steps 105, 106, the terminal apparatus interprets the phase tracking indication information generates a PTRS based on information included in the DCI. Then the PTRS is mapped to specified resource elements. 

Zhong et al. (US20190356437A1) is directed to configuring time domain and/or frequency domain resources for a phase-tracking reference signal based on the at least one type of reference information, and obtaining configuration information of the time domain and/or frequency domain resources for the phase-tracking reference signal, wherein the configuration information includes a density or a pattern corresponding to the time domain and/or frequency domain resources (Abstract). For example, Fig. 1, step 102, paragraphs 20-21, teach configuring time domain and/or frequency domain resources for a phase-tracking reference signal based on the at least one type of reference information, and obtaining configuration information of the time domain and/or frequency domain resources for the phase-tracking reference signal, wherein the configuration information includes a density or a pattern corresponding to the time domain and/or frequency domain resources.



However, none of these references, taken alone or in any reasonable combination, teach the features of: “wherein a higher layer parameter frequencyDensity received in the PTRS-UplinkConfig IE indicates the plurality of RB thresholds; and encode the PT-RS, in accordance with the time density of the PT-RS and the frequency density of the PT-RS, for a transmission of the UCI report on the PUSCH without UL-SCH data.” (claim 21) “determine a frequency density of the PT-RS based on a comparison between a scheduled bandwidth and the plurality of RB thresholds; and receive, from the UE, the PT-RS and the UCI report, wherein the PT-RS is received in accordance with the time density of the PT-RS and the frequency density of the PT-RS.” (claim 28), “determine a frequency pattern of the PT-RS based on a comparison between a scheduled bandwidth and at least one resource block (RB) threshold; and encode the PT-RS, in accordance with the determined time density and the determined frequency pattern, for a transmission of the UCI report on the PUSCH without UL-SCH.” (claim 33), in combination with the other limitations.

XU et al. (US20200021412A1) is directed to transmitting an indication indicating at least one of a modulation and coding scheme threshold that is corresponding to a pattern of a phase tracking reference signal and recommended by a terminal device, a scheduled resource block quantity threshold that is corresponding to the pattern of the phase tracking reference signal and recommended by the terminal device, and a factor of impact of phase noise of the terminal device on a signal received by the terminal device (Abstract). More particularly, Fig. 5, step 320, paragraph 210, teach determining the pattern of the phase tracking reference signal based on the at least one of the modulation and coding scheme threshold that is corresponding to the pattern of the phase tracking reference signal and requested by the terminal device, the scheduled resource block quantity threshold that is corresponding to the pattern of the phase tracking reference signal and requested by the terminal device, and the factor of the impact of the phase noise of the terminal device on the signal received by the terminal device and at least one of a modulation and coding scheme currently scheduled by the network device for the terminal device and bandwidth scheduled by the network device for the terminal device.

Wilson et al. (US20190115955A1) is directed to transmitting a transmission configuration indication (TCI) to a UE to indicate quasi co-location (QCL) relationships between antenna ports used for downlink communication with a UE, and the UE uses these QCL relationships to identify appropriate techniques for decoding a downlink transmission from the base station (Abstract). More particularly, Fig. 13, paragraphs 119-122, teach receiving, from the base station, DCI indicating an update to a subset of the set of TCI states, the updated subset of the set of TCI states indicating updated QCL relationships between antenna ports used for communicating with the base station.

Kwon et al. (US20190141691A1) is directed to determining that an assumed quasi-co-located relationship exists between the first channel and the first beam, and based thereon, decoding the first frame in accordance with a first reference signal on the first channel and using a first spatial domain receive filter that was used to decode the first beam (Abstract). For example, Fig. 8D, paragraphs 249-250, teach the UE receiving a mapping between TCI states and a TCI field in the DCI (block 847), and the UE receives a first control frame that schedules a first data frame on a PDSCH (block 849), wherein the first control frame is a DCI. Furthermore, the first control frame includes a TCI field, and the UE performs a check to determine if the TCI field is set to a first value (block 851). If the TCI field is set to the first value, the UE decodes the first data frame by assuming that a DMRS of the PDSCH is not QCL'ed with a RS identified by the TCI field (block 853).

Additionally, International Application (WO2019051085A1) is directed to decoding downlink control information (DCI) from a base station, the DCI including a modulation coding scheme ( MCS) index and physical uplink shared channel (PUSCH) allocation. A demodulation reference signal (DM-RS) is encoded for transmission to the base station within a plurality of DM-RS symbols based on the PUSCH allocation. A phase tracking reference signal (PT-RS) time domain density is determined based on the MCS index and a number count of the DM-RS symbols for the DM-RS transmission. The PT-RS is encoded for transmission using a plurality of PT-RS symbols based on the determined time domain density. The plurality of symbols includes one or both of front-loaded DM-RS symbols and additional DM-RS symbols (Abstract). However the International Application does not qualify as prior art because it is a commonly owned disclosure with the same inventors.

However, none of these additional references, taken alone or in any reasonable combination, teach the features of: “wherein a higher layer parameter frequencyDensity received in the PTRS-UplinkConfig IE indicates the plurality of RB thresholds; and encode the PT-RS, in accordance with the time density of the PT-RS and the frequency density of the PT-RS, for a transmission of the UCI report on the PUSCH without UL-SCH data.” (claim 21) “determine a frequency density of the PT-RS based on a comparison between a scheduled bandwidth and the plurality of RB thresholds; and receive, from the UE, the PT-RS and the UCI report, wherein the PT-RS is received in accordance with the time density of the PT-RS and the frequency density of the PT-RS.” (claim 28), “determine a frequency pattern of the PT-RS based on a comparison between a scheduled bandwidth and at least one resource block (RB) threshold; and encode the PT-RS, in accordance with the determined time density and the determined frequency pattern, for a transmission of the UCI report on the PUSCH without UL-SCH.” (claim 33), in combination with the other limitations.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WALLI Z BUTT whose telephone number is (571)272-5822.  The examiner can normally be reached on 9:00 AM - 5.30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Jiang, can be reached on 571-270-7191.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
 
/WALLI Z BUTT/Examiner, Art Unit 2412